By the Court.
At the time of the death of Gerrish, the action being still pending against the other defendant, the administratrix of Gerrish could not be summoned in to defend. New Haven & Northampton Co. v. Hayden, 119 Mass. 361. Cochrane v. Cushing, ante, 219. The order of the court, after the return of the summons to her, that no default should be entered until further notice, extended the time within which she might file a motion to dismiss. That motion was therefore seasonably made and rightly granted. Exceptions overruled.